Case 5:18-cv-01526-SMH-KLH Document 108 Filed 01/21/20 Page 1 of 2 PageID #: 3379



                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF LOUISIANA
                                SHREVEPORT DIVISION

  MAGNOLIA ISLAND PLANTATION, L.L.C. § CIVIL ACTION NO: 5:18-cv-01526
  and BARBARA MARIE CAREY LOLLAR           §
                                           §
             Plaintiffs                    §
                                           §
  VS.                                      § JUDGE S. MAURICE HICKS, JR.
                                           §
  LUCKY FAMILY, L.L.C., W.A. LUCKY, III, §
  And BOSSIER PARISH SHERIFF JULIAN §
  C. WHITTINGTON, in his official capacity §
                                           § MAGISTRATE JUDGE KAREN HAYES
             Defendants                    §

                SHERIFF WHITTINGTON’S STATEMENT OF MATERIAL FACTS
                  AS TO WHICH THERE EXISTS A GENUINE ISSUE TO BE
                      TRIED ON BARBARA MARIE CAREY LOLLAR’S
                      PARTIAL MOTION FOR SUMMARY JUDGMENT

         Now into Court, through undersigned counsel, comes Defendant Bossier Parish

  Sheriff Julian C. Whittington, in his official capacity (hereinafter “Sheriff Whittington”), who

  opposes the Motion for Partial Summary Judgment filed by Barbara Marie Carey Lollar

  (Doc. 80). Having adopted the Memorandum in Opposition to Barbara Marie Carey

  Lollar’s Partial Motion for Summary Judgment that was filed by W.A. Lucky, III (Doc. 102)

  (adopted in Doc. 104), Sheriff Whittington hereby also files this Statement of Material

  facts, adopting and incorporating herein the “Statement of the Material Facts to which

  there Exists a Genuine Issue to be Tried on Barbara Marie Carey Lollar’s Partial Motion

  for Summary Judgment” filed by W.A. Lucky, III (Rec. Doc. 98-1).

         WHEREFORE, SHERIFF WHITTINGTON PRAYS that the foregoing be deemed

  sufficient.
Case 5:18-cv-01526-SMH-KLH Document 108 Filed 01/21/20 Page 2 of 2 PageID #: 3380




                                     Respectfully submitted by:

                                     LANGLEY & PARKS, LLC

                                     By:      S / Julianna P. Parks
                                           Glenn L. Langley, Bar Roll No. 8019
                                           Julianna P. Parks, Bar Roll No. 30658

                                     401 Market Street, Suite 1100
                                     Shreveport, Louisiana 71101
                                     (318) 383-6422 Telephone
                                     (318) 383-6405 Telefax

                                     Attorneys for Sheriff Julian C. Whittington
